DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments have been fully considered.
	NOTE: The rejection of Yang (US 20130147096 A1) and Matsuoka (US 20120208327 A1) is replaced by a rejection of Wakamatsu (US 20130213930 A1) and Matsuoka in order to reply to the newly amended claims. 
To the extent that that the arguments applied to Yang could apply to Wakamatsu, they are addressed below:
	Applicant argues that in Yang the array direction is not angled with respect to the respect to an outer circumference edge of the imprinting stamp.
	Examiner does not find this persuasive because Yang shows the array direction is angled with respect to the edge of the imprinting stamp in Fig 1 and 4 (show below).

    PNG
    media_image1.png
    540
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    2361
    2300
    media_image2.png
    Greyscale

Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en banc). Thus, the term angled in claim 10 is not read as being limited to acute angles.

Claim Objections
	Applicant uses the term “circumference” in “outer circumference edge of a contoured pattern region of the mold” to refer to an edge of the pattern region (arrow annotated below on instant Fig 4).

    PNG
    media_image3.png
    681
    747
    media_image3.png
    Greyscale

However, the term “circumference” refers to the perimeter of a circle and the pattern region is not a circle shape. The claim would be clearer if the term “circumference” was removed or replaced with --perimeter--.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Wakamatsu (US 20130213930 A1) and further in view of Matsuoka (US 20120208327 A1).
In reference to claim 10 and 17, Wakamatsu discloses an imprint method to form an article (“a method for producing substrates employing the nanoimprinting method” [P0001] and “semiconductor devices” [P0002]), comprising:
applying a plurality of drops on a substrate …. (“FIG. 1A is a diagram that schematically illustrates the manner in which an ink jet printer is employed to arrange droplets on a quartz substrate according to a droplet arrangement pattern.” [P0030]. See Fig 1A);

    PNG
    media_image4.png
    477
    631
    media_image4.png
    Greyscale

bringing the plurality of drops and contoured pattern of mold into contact in a state that an array direction of the plurality of drops actually aligned on the substrate by the plurality of ejection ports is angled with respect to a principal axis direction of the contoured pattern and an outer circumference edge of a contoured pattern region of the mold (“FIG. 1B is a diagram that schematically illustrates the manner in which a mold having a straight linear pattern of protrusions and recesses is pressed against droplets which are arranged on a quartz substrate.” [P0031] and see Fig 1B

“Particularly, the intersection angle formed between a main scanning direction Sm of the ink jet method when coating the quartz substrate 3 with the droplets D and the direction Ld of the lines of the straight linear pattern of protrusions and recesses P2, which is the intersection angle when pressing the Si mold against the surface of the quartz substrate 3, is set to be within a range from 30.degree. to 90.degree. (FIG. 1A and FIG. 1B) in the nanoimprinting method of the present invention.” [P0053]); and 

    PNG
    media_image5.png
    370
    632
    media_image5.png
    Greyscale


transferring the contoured pattern of the mold onto the substrate (Fig 1A-B), 
wherein the array direction is a direction of a line connecting adjacent drops at the shortest distance in a plan view of the substrate viewed from directly above; and wherein the contoured pattern has recessed portions extending along a length direction, the recessed portions having a length in the length direction longer than a length in a width direction perpendicular to the length direction, and the principal axis direction is parallel to the length direction of recessed portions of the contoured pattern (See Fig 
    PNG
    media_image6.png
    1360
    2472
    media_image6.png
    Greyscale
).
	The claim is also met by Wakamatsu’s Fig 8B. In particular, Fig 6B shows a principal axis direction at an angle to an array direction as claimed.
	The claim is also met by Wakamatsu’s Fig 6B. In particular, Fig 6B shows a principal axis direction at an angle to an array direction as claimed.
Wakamatsu’s Fig 1A shows multiple array directions formed by a dispenser but does not specifically show multiple ejection ports and using such a plurality of ejection ports of the dispenser as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, imprinting, Matsuoka discloses applying a plurality of resin drops on a substrate using a plurality of ejection ports of a dispenser (“plurality of ejection ports” [Claim 2]).

A person having ordinary skill in the art would have been motivated to use Matsuoka’s plurality of ejection ports of a dispenser for applying a plurality of resin drops on a substrate in order to apply a known technique or tool suitable for its intended purpose to a process ready for improvement or as an art recognized alternative.
In reference to claim 12, the combination discloses the imprint method as in claim 10.
Wakamatsu further discloses wherein the plurality of resin drops are disposed in a polygonal lattice form on the substrate (Fig 1A-B).
In reference to claim 13, the combination discloses the imprint method as in claim 10.
Wakamatsu further discloses acquiring pattern data for the contoured pattern of the mold and determining the principal axis direction based on the pattern data (Fig 1, shown above. And see P0053 which teaches that the “the positional relationship between the Si mold and the substrate when pressing the Si mold against the substrate is controlled as appropriate after the droplets are coated arbitrarily by the ink jet method, taking the main scanning direction Sm of the ink jet method into consideration”.).
wherein, in the bringing, the plurality of drops and the contoured pattern of the mold are brought into contact with each other based on the determined principal axis 

In reference to claim 14, the combination discloses the imprint method as in claim 10.
Wakamatsu further discloses wherein the principal axis direction and the array direction form an acute angle (Fig 1B, copied below)

    PNG
    media_image7.png
    869
    1029
    media_image7.png
    Greyscale

In reference to claim 15, the combination discloses the imprint method as in claim 10.

At 1-10 pl in droplet volume, the droplet radius would be 8-80 micron1. 
Thus, 	L = 10 ~ 1000 (gap between drops)
	r = 8 ~ 80 (drop radius)
	α = 30-90 (angle between principal dir. & array dir.)
	β = arbitrary (angle to an “arbitrary resin drop”)
Accordingly, Wakamatsu teaches
D (sin α ) ≤ 2r; 
L (tan β) ≤ 2r; 
α > 0
For example, when 
L = 10 micron
	r = 8 micron
	α = 30 degrees
	β = 45 degrees
Then,

L (tan β) = 10 ≤ 16 = 2r; 	[Wingdings font/0xFC]
α = 30 > 0			[Wingdings font/0xFC]
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to modify the method such that the array direction is tilted and that there is a band having a width of a radius of an arbitrary resin drop along the principal axis, and when any arbitrary number of resin drops are in arbitrary n rows (where n is an integer) of the array direction at which arbitrary resin drops are present and in n+ 1 rows adjacent to these n rows and that overlap the band are determined respectively to be first resin drops and second resin drops, and when the radius of the resin drop is r, the application distances between resin drop is D, the gap in the principal axis direction between the arbitrary resin drop and a second resin drop is L, the angle between the principal axis direction and the array direction is a, and the angle between the principal axis direction and a straight line connecting the arbitrary resin drop and the second resin drop is 13, then the angle a is determined so as to satisfy the following conditions:
D (sin α ) ≤ 2r;
L (tan β) ≤ 2r;
α > 0
In reference to claim 16, the combination discloses the imprint method as in claim 10.
Wakamatsu further discloses wherein the principal axis direction with respect to each of the plurality of partial areas in an area to which the contoured pattern is to be 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu (US 20130213930 A1) and further in view of Matsuoka (US 20120208327 A1) as applied to claim 10 above, and further in view of Katagiri (US 20070172967 A1).
In reference to claim 11, the combination discloses the imprint method according as in claim 10. 
Matsuoka further discloses wherein the dispenser includes a plurality of ejection ports that are aligned in the array direction (“aligning a plurality of ejection ports” [P0019]) and that “the wafer 100 is moved after performing imprinting for one shot” [P0030], however, Matsuoka does not specifically teach a rotating mechanism that rotates the plurality of ejection ports.
In the same field of endeavor, nanolithography, Katagiri discloses a “mechanism is capable of performing… alignment in raw rotation (YAW) within the XY plane” [P0026]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the imprint apparatus by disposing upon it a rotating mechanism that integrally rotates the plurality of ejection ports as taught by Katagiri in order to align the apparatus along the rotational YAW axis within the XY plane.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited prior art teaches claim limitations pertinent to the pending claims as summarized below:
US 20130020281 A1 shows angled array directions (Fig 1)
US 20090267268 A1 teaches drop size optimization (Fig 6)
US 20070228593 A1 teaches drop size optimization (Fig 6)
US 20080018875 A1 teaches rotated nozzles (Fig 4)
US 20050270312 A1 teaches droplet spacing (Fig 6)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./           Examiner, Art Unit 1744             

/MARC C HOWELL/           Primary Examiner, Art Unit 1774                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1pl = 1e-9 cc = volume of hemisphere droplet on substrate= 4/6*pi*r^3 → r = (1e-9/(4/6*pi))^(1/3) cm